Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered May 25, 2007, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a weapon in the third degree.
Defendant pleaded guilty to attempted criminal possession of a weapon in the third degree and was sentenced as negotiated as a second violent felony offender to three years in prison and five years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief and the record, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Spain, Kane, Malone Jr. and Kavanagh, JJ., *1050concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.